DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The action is responsive to the Amendment filed on November 15, 2021.  Claims 1 and 16 were amended; claim 17 was cancelled; and claim 19 was added.  Thus, claims 1-16 and 18-19 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.— The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 19 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.
Regarding claim 19, lines 3-4 of claim 19 recite the phrase “two consecutive signals of one of the sensors, and two consecutive signals of the first sensor and the second sensor.”  It is unclear how the “two consecutive signals of one of the sensors, and two consecutive signals of the first sensor and the second sensor” relate to “determining the length values based on a distance between the first sensor and the second sensor,” recited previously in the claim.  Thus, it is vague and indefinite as to how the two consecutive signals of one of the sensors, and two 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102(a)(1) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lodge (U.S. Patent Publication 2004/0226805 A1).
Regarding claim 13, Lodge teaches a sensor device for determining a length of a segment of a chain (Lodge: Abstract; FIGS. 1-3, ¶14 [“sensors S1, S2 are connected to a control unit 12 that receives and processes the signals from the sensors S1, S2…”]), said sensor device comprising:
a first sensor configured to record measurement data to determine a position of the segment of the chain (Lodge: FIGS. 1-3, ¶14-16 [“sensors S1,…”]), and/or
a second sensor configured to record measurement data to determine a length value of the segment of the chain (Lodge: FIGS. 1-3, ¶16 [“The distance the sensor S2 has to be moved from the initial position can be measured either manually or automatically (by, for example, a motor) to determine the elongation of the chain.”]).

Regarding claim 14, Lodge teaches all the limitations of the parent claim 13 as shown above.  Lodge discloses the first and second sensors are identical (Lodge: FIG. 1; ¶14, ¶21 1, S2 disposed near to the chain 10 at a fixed distanced apart in the direction of travel of the chain (right to left in FIG. 1).”]).

Regarding claim 15, Lodge teaches all the limitations of the parent claim 13 as shown above.  Lodge discloses a control unit configured to control at least one of the first and second sensors and to record and process the measurement data captured by the first sensor to determine an elongation of the segment of the chain and/or the measurement data captured by the second sensor (Lodge: FIG. 1; ¶14-16, [“The sensors S1, S2 are connected to a control unit 12 that receives and processes the signals from the sensors S1, S2 and generates output signals that drive a visual display 13 and an audio unit 14. The control unit 12 comprises conventional signal conditioning circuitry, a timer, a processor with associated memory, and an output circuit for driving the visual display 13 and/or an audio unit 14.”]).

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 10-12, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lodge; in view of Nowakowski (U.S. Patent 5,079,729); and further in view of Wallace (U.S. Patent Publication 2010/0025198 Al).
claim 1, Lodge teaches a method for determining an elongation of segments of a chain of a chain drive during operation (Lodge: Abstract. [“…automatically monitoring the wear of a chain when in operation in a chain drive assembly.”]) comprising:
recording a plurality of measured values at different positions of the chain (Lodge: FIGS. 1-3, ¶16 [“The chain 10 is fitted with two markers M1, M2 that are composed of a material to which the sensors are sensitive (e.g. magnetic elements) and are disposed initially at the predetermined distanced apart. The markers M1, M2 may simply clip or otherwise fasten directly or indirectly on to the chain. When the chain is in use an electrical signal is generated by each sensor as each marker M1, M2 passes in front of it and the signal is passed to the control unit 12.”]; ¶21 [“…the chain may be fitted with more than two markers and the chain elongation measured for different sections of the chain. An average chain wear may be calculated by the control unit from the measured values.”]); 
determining a plurality of length values from the plurality of measured values (Lodge: FIGS. 1-3, ¶16-17 {See above.}; ¶21 [“…the chain may be fitted with more than two markers and the chain elongation measured for different sections of the chain.”]; claim 8 [“…monitoring the chain wear at different sections along a chain by using more than two markers…”),
determine a position of the segments of the chain (Lodge: FIGS. 1-3, ¶14-16 [“sensors S1,…”]);
wherein a length of the segments of the chain is smaller than a length of the chain (Lodge: FIGS. 1-3, ¶16, ¶21 {See above.});
monitoring elongated segments of the chain (Lodge: FIGS. 1-3, ¶14-17 {See above.}); and

However, Lodge fails to explicitly recite assigning the plurality of length values to the segments of the chain, respectively, comparing the plurality of length values with stored values, and replacing only critically elongated segments of the chain.
Nowakowski, in an analogous art, discloses an apparatus for measuring the alignment of two or more adjacent lugs while the lugs are in motion (Nowakowski: Abstract.).  Therein, Nowakowski discloses a multiplicity of load stations {which define segments of a conveyor, analogous to the segments of the chain recited in the claim(s).} that are carried by a rotatable endless conveyor (Nowakowski: FIGS. 1-5; col 3, ln 49-51), and then measuring the length of each segment {load station}, and assigning the specific length values to segments of a conveyor, such as a chain, respectively (Nowakowski: FIGS. 1-5; col 3, ln 56 to col 5, ln 17 [“…scanners 10, 11 are adapted to precisely detect the leading edge of each passing lug shaft encoder coupled directly to the endless conveyor 4. If the rotation of the shaft encoder is proportional to the distance the conveyor travels…measurement system to identify the specific load stations that are out of alignment.”] {Thus determining the specific length value for each segment of the conveyor, and then assigning specific length values to segments of a conveyor, such as a chain as recited in the claim(s).}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of assigning specific length values to segments of a conveyor, such as a chain, taught by Nowakowski, into Lodge, with the motivation and expected 
However, Lodge, in view of Nowakowski, fails to explicitly recite comparing the plurality of length values with stored values, and replacing only the identified critically elongated segments of the chain.
Wallace, in an analogous art, discloses a system for monitoring a moving conveyor belt (Wallace: Abstract.).  Therein, Wallace discloses using a stored belt map to monitor each particular section the moving conveyor belt for wear or damage events.  Sensors in the belt monitor detect cord characteristics, such as wear or damage events, from the scans and compare that data to the stored belt map, to identify specific positions of the wear or damage events. (Wallace: FIG. 6; ¶48 [“Sensors in the belt monitor detect cord characteristics from the scans and identify splices, while the tag reader reads belt section identification data from the identification tag as the tags sequentially pass by the tag reader (block 204). A belt map may be referenced using the splice locations and the belt section identification data from the identification tag to determine a position on the belt (block 206). Additionally, cord characteristics are compared to a stored map (block 206), which may contain data related to cord wear or previous damage events. The belt position data may be stored along with the cord wear or previous damage events to assist in tracking the condition of the belt in some embodiments.”]).  Wallace additionally discloses repairing critically damaged segments of a conveyor belt, by replacing segments of the conveyor belt identified as critically damaged (Wallace: FIG. 1; ¶30 [“…damaged sections of the 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of comparing the plurality of length values with stored values, and replacing only the critically elongated segments of a conveyor, such as a chain, taught by Wallace, into Lodge, as modified by Nowakowski, with the motivation and expected benefit of determining which specific segments of a conveyor, such as a chain, have experienced elongation, facilitating the replacement of only elongated segments, as opposed to replacing an entire conveyor, such as a chain.  This method for improving Lodge, as modified by Nowakowski, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Wallace.  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lodge and Nowakowski and Wallace to obtain the invention as specified in claim 1.
Regarding claim 16, the claim recites limitations found within claim 1, and is rejected under the same rationale applied to the rejection of claim 1.

Regarding claim 2, Lodge, in view of Nowakowski and Wallace, teach all the limitations of the parent claim 1 as shown above.  Lodge discloses at least 5 of the segments are distributed over the length of the chain (Lodge: FIG. 2; ¶19-20.).  

Regarding claim 3, Lodge, in view of Nowakowski and Wallace, teach all the limitations of the parent claim 1 as shown above.  Lodge discloses a number of the segments corresponds to a number of chain links of the chain which are guided past one or more sensors as the measured 1, S2 disposed near to the chain 10 at a fixed distanced apart in the direction of travel of the chain (right to left in FIG. 1). The middle portion of the chain is omitted so that the figure can be fitted on to the page. The sensors are disposed on opposite sides of the chain with one, S1, fixed to a stationary support structure 11…”]).

Regarding claim 4, Lodge, in view of Nowakowski and Wallace, teach all the limitations of the parent claim 1 as shown above.  Lodge discloses the position of the segments of the chain is determined from the measured values FIGS. 1-3, ¶21 {See above.}).

Regarding claim 5, Lodge, in view of Nowakowski and Wallace, teach all the limitations of the parent claim 1 as shown above.  Lodge discloses the position of the segments of the chain is determined from a selection of the measured values (Lodge: FIGS. 1-3; ¶16, ¶21 {See above.}).

Regarding claim 6, Lodge, in view of Nowakowski and Wallace, teach all the limitations of the parent claim 1 as shown above.  Lodge discloses reducing a number of the measured values to determine the position of the segments of the chain (Lodge: FIGS. 1-3; ¶16, ¶21 {Lodge only measures identified sections, thus reducing a number of the measured values to determine the position of the segments of the chain, as recited in the claim.}{See above.}).

claim 7, Lodge, in view of Nowakowski and Wallace, teach all the limitations of the parent claim 1 as shown above.  Lodge discloses interrelating a sequence of measured values or elongations of segments of a chain determined from the measured values to determine the position of the segments of the chain (Lodge: FIGS. 1-3; ¶16, ¶21 {See above.}).

Regarding claim 10, Lodge, in view of Nowakowski and Wallace, teach all the limitations of the parent claim 1 as shown above.  Lodge discloses a local significance of the measured values (Lodge: FIGS. 1-3, ¶16 [“The chain 10 is fitted with two markers M1, M2 that are composed of a material to which the sensors are sensitive (e.g. magnetic elements).”] {As described in ¶27 of Applicants’ specification, “The term “local significance” within the scope of the present invention relates to a characteristic of the chain that can be detected by a sensor.”  ¶38 of Applicants’ specification additionally discloses, “Local significances are subject to the sole condition that they must be detectable by a sensor.” Thus, the markers M1, M2 disclosed by Lodge are analogous to “local significance” recited in the claim(s).}).

Regarding claim 11, Lodge, in view of Nowakowski and Wallace, teach all the limitations of the parent claim 10 as shown above.  Lodge discloses the local significance is a characteristic feature of the measured values (Lodge: FIGS. 1-3, ¶16 {See above.}).

Regarding claim 12, Lodge, in view of Nowakowski and Wallace, teach all the limitations of the parent claim 7 as shown above.  Lodge discloses the position of the segments of the chain is determined from the relative position of local significances to one another (Lodge: FIGS. 1-3, ¶16, ¶21 {See above.}).
claim 18, Lodge, in view of Nowakowski and Wallace, teach all the limitations of the parent claim 16 as shown above.  Lodge discloses the first and second sensors are identical (Lodge: FIGS. 1-3, ¶16 {See above.}).

Regarding claim 19, to the extent understood, Lodge, in view of Nowakowski and Wallace, teach all the limitations of the parent claim 16 as shown above.  Lodge discloses determining the length values based on a distance between the first sensor and the second sensor (Lodge: FIGS. 1-3, ¶16-18 {See above.}).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lodge, in view of Nowakowski and Wallace; and further in view of Ziegler (U.S. Patent Publication 2018/0370734 Al).
Regarding claim 8, Lodge, in view of Nowakowski and Wallace, teach all the limitations of the parent claim 1 as shown above.  However, Lodge, in view of Nowakowski and Wallace, fails to disclose using the measured values and/or the length values determined from the measured values to determine an adaptation function and the position of the segments of the chain.
Ziegler, in an analogous art, discloses a belt conveyor (Ziegler: Abstract.).  Ziegler discloses using length values determined from the measured values to determine an adaptation function and the position of the segments of a conveyor, such as a chain (Ziegler: FIG. 1; ¶56, ¶67-79, ¶88 [“The distribution of the applied load on the carrying rollers 6 can be calculated from the density of the material being conveyed 3 and the loading at the particular time. A width-based resistance to movement F'G of a belt 2 in contact with a carrying roller 6 can in particular G =a·F'Ob, where F'O is a width-based applied load perpendicular to the carrying roller 6. The coefficient a and the exponent b are parameters that depend on the belt properties and possible alignment errors and are not known a priori…”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of using length values determined from the measured values to determine an adaptation function and the position of the segments of a conveyor, such as a chain, taught by Ziegler, into Lodge, as modified by Nowakowski and Wallace, with the motivation and expected benefit of determining which specific segments of a conveyor, such as a chain, have experienced elongation.  This method for improving Lodge, as modified by Nowakowski and Wallace, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Ziegler.  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lodge and Nowakowski and Wallace and Ziegler to obtain the invention as specified in claim 8.

Regarding claim 9, Lodge, in view of Nowakowski and Wallace and Ziegler, teach all the limitations of the parent claim 8 as shown above.  Ziegler discloses the adaptation function includes a component of an exponential function (Ziegler: FIG. 1; ¶56, ¶67-79, ¶88 {See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of using an adaptation function includes a component of an exponential function, taught by Ziegler, into Lodge, as modified by Nowakowski and Wallace and Ziegler, with the motivation and expected benefit of determining which specific segments of .

Response to Arguments
Applicants’ arguments filed on November 15, 2021 have been fully considered, but are not persuasive.
Applicants’ argue (Remarks pg. 8) “Applicant believes that the anticipation rejection of claim 13 is in error because in Lodge, the sensors S1 and S2 simply provide signals when triggered by the markers. The sensors do not detect any length value of the chain as they can only detect a misalignment of the markers due to a change elongation measured via a time delay in the sensor signals.”  The Examiner respectfully disagrees.
Contrary to Applicants’ assertion, Lodge discloses a sensor device for determining a length of a segment of a chain (Lodge: Abstract; FIGS. 1-3, ¶14 [“sensors S1, S2 are connected to a control unit 12 that receives and processes the signals from the sensors S1, S2…”]), where the sensor device comprises a first sensor configured to record measurement data to determine a position of the segment of the chain (Lodge: FIGS. 1-3, ¶14-16 [“sensors S1,…”]), and/or a second sensor configured to record measurement data to determine a length value of the segment of the chain (Lodge: FIGS. 1-3, ¶16 [“The distance the sensor S2 has to be moved from the initial position can be measured either manually or automatically (by, for example, a motor) to determine the elongation of the chain.”]), as recited in claim 1.
claim 13, and dependent claims 14-15, as being anticipated by Lodge, is maintained.
Applicants’ argue (Remarks pp. 9-10) “Claims 1 and 16 each recite determining length values of segments of the chain and then assigning these determined length values to the segments of the chain,” and “Lodge is simply not technically capable to determine length values of chain segments and then assigning the determined length values to the chain segments.”  Applicants’ additionally argue “only the misalignment of the feed station and not the length of the feed station is quantified and measured. Wallace teaches repair of a critically damaged conveyor section and not the determination of the lengths of conveyor segments.”  The Examiner respectfully disagrees.
Contrary to Applicants’ assertion, Nowakowski discloses measuring the length of each segment {load station}, and assigning the specific length values to segments of a conveyor, such as a chain, respectively {See above.}).  Wallace discloses using a stored belt map to monitor each particular section the moving conveyor belt for wear or damage events.  Sensors in the belt monitor detect cord characteristics, such as wear or damage events, from the scans and compare that data to the stored belt map, to identify specific positions of the wear or damage events. (Wallace: FIG. 6; ¶48 {See above.}).  Wallace additionally discloses repairing critically damaged segments of a conveyor belt, by replacing segments of the conveyor belt identified as critically damaged (Wallace: FIG. 1; ¶30 {See above.}).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of comparing the plurality of length values with stored values, and replacing only the critically elongated segments of a conveyor, such as a chain, taught by Wallace, into Lodge, as modified by Nowakowski, with the motivation and expected 
Regarding claim 16, the claim recites limitations found within claim 1, and is rejected under the same rationale applied to the rejection of claim 1.
Therefore the rejection of claim 1, as well as claim 16, and dependent claims 2-7, 10-12, and 18, as being unpatentable over Lodge; in view of Nowakowski and Wallace, is maintained.
Claim 19 is rejected as being unpatentable over Lodge; in view of Nowakowski and Wallace, as set forth above.
The rejection claims 8 and 9, as being unpatentable over Lodge; in view of Nowakowski and Wallace and Ziegler, is maintained, as set forth above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303)297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Examiner, Art Unit 2864